Citation Nr: 0634078	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-42 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, entitlement to service connection 
for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, and if so, entitlement to service connection 
for the same.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In October 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The issues of service connection for a low back disorder and 
new and material evidence for a skin disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  By rating decision in February 2003, service connection 
for a low back disorder was denied.  The veteran did not 
appeal.

2.  Evidence received since the February 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disorder, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2002).

2.  New and material evidence having been submitted on the 
issue of service connection for a low back disorder, the 
application to reopen is granted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that new and material evidence has been submitted 
sufficient to reopen the claim, but that a remand is in order 
prior to Board review of the merits; therefore, a full 
discussion of whether VA met these duties is not needed at 
this time.  

By rating decision in February 2003, service connection for a 
low back disorder was denied.  The veteran did not appeal 
this decision; therefore, the rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2002).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  

Evidence added to the file since February 2003 includes VA 
outpatient treatment records dated from January to December 
2005.  Within these records is a March 2005 outpatient 
clinical note written by a neurosurgery resident, indicating 
that the veteran's spondylolisthesis and spinal canal 
stenosis "is almost certainly related to [the veteran's] 
injury sustained in the army sixty years ago."  This was in 
reference to the veteran's June 1943 accident in which he 
sustained an injury to his left testicle while climbing over 
a fence post during physical training.  Incidentally, service 
connection is in effect for the testicular disability. 

Presuming the credibility of this opinion for the limited 
purpose of ascertaining its materiality, it is considered 
both new and material to the issue at hand.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  Specifically, it is 
new, as it had not been submitted to agency decisionmakers 
previously.  It is material, because it relates directly to 
the unestablished fact necessary to substantiate the claim, 
namely, a medical nexus to the veteran's service.  Given its 
positive conclusion, it also raises a reasonable possibility 
of substantiating the claim.  Both elements having been met, 
new and material evidence has been submitted.  The claim of 
entitlement to service connection for a low back disorder is 
reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
granted.


REMAND

Regarding the merits of the veteran's claim for service 
connection for a low back disorder, additional development is 
required.  The Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for post-traumatic 
spondylolisthesis of L4/5 and spinal canal stenosis.  The 
veteran's service medical records confirm an accident in June 
1943, when the veteran fell while trying to climb over a 
fence.  The question therefore remains whether the evidence 
indicates that there may be an association between the two.  
Such an indication will be found when there is "medical 
evidence that suggests a nexus but it too equivocal or 
lacking in specificity to support a decision on the merits."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In the instant case, a March 2005 outpatient note written by 
a neurosurgery resident indicated that the veteran's spinal 
canal stenosis "is almost certainly related to [the 
veteran's] injury sustained in the army sixty years ago."  
While it is evident that the treating physician was aware of 
the veteran's accident in service, it is unclear whether he 
was able to review the actual service medical records 
surrounding this accident in order to make an informed 
assessment of the situation.  It is also unclear whether 
clinical treatment records that date from August 1989 forward 
were reviewed in the formation of this opinion.  Therefore, a 
medical opinion that considers the entire record must be 
sought before the claim is ready for adjudication.

Further development is also necessary referable to the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for a skin disorder.  In 
a claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  See, 
e.g., VBA Fast Letter 01-13 (February 5, 2001).  

Here, the veteran reported to VA in February 2002 that he was 
seeking service connection for a skin disorder, and that he 
had previously received treatment from the Sanford, Florida 
Community Based Outpatient Clinic, as well as the Tampa, 
Florida VA Medical Center, as early as 1948.  Although 
records from these sources were not requested, the veteran's 
claim was denied as there was no evidence of a diagnosis of a 
skin disability.  In conjunction with his claim to reopen, 
the veteran again reported that he received VA treatment, 
this time through the VA Outpatient Clinic in Orlando.  
Records from 2004 forward were obtained from Orlando and 
included one note in October 2005, documenting bilateral 
scabs on the veteran's anterior legs.  Because the veteran 
has notified VA of possible outstanding records that may 
contain a more complete diagnosis of a skin disability, those 
must be sought at this time.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Forward the veteran's claims file to a VA 
physician for review.  The examiner is asked to 
render an opinion as to whether it is at least 
as likely as not (probability of fifty percent 
or more) that the veteran's current lumbosacral 
spine disability is related to the June 1943 
accident in service.  Specific attention is 
invited to the veteran's complete service 
medical records located in the claims file.  A 
rationale for any opinion offered is requested.  
It is also noted that the term "as likely as 
not" does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided that, 
in the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find against 
it.

2.  Obtain clinical records from the 
Sanford, Florida Community Based 
Outpatient Clinic, the Tampa, Florida VA 
Medical Center, and the Orlando, Florida 
VA Outpatient Clinic, for the time period 
from 1948 to 2003.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


